Citation Nr: 1439720	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-41 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher evaluation for posttraumatic stress disorder (PTSD) rated 10 percent disabling prior to April 28, 2014.

2.  Entitlement to a higher evaluation for PTSD rated 50 percent disabling after April 28, 2014.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from March 1985 to May 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

In a November 2008 rating decision, the RO granted service connection for PTSD with an evaluation of 10 percent disabling.  In an August 2014 rating decision, the RO increased the rating for PTSD from 10 percent disabling to 50 percent disabling effective April 28, 2014.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  Prior to April 28, 2014, the symptoms of the Veteran's PTSD have most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as depressed mood, anxiety, nightmares, anger, and the inability to concentrate; but not occupational and social impairment with reduced reliability and productivity.  

2.  Beginning April 28, 2014, the symptoms of the Veteran's PTSD have most nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, anxiety, sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships; but not occupational and social impairment with deficiencies in most areas.

CONCLUSIONS OF LAW

1.  Prior to April 28, 2014, the criteria for a disability rating of 30 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  Beginning April 28, 2014, the criteria for a disability rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In March 2008 and May 2008, the RO sent letters to the Veteran providing him notice, which satisfied the requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b).  The letters were prior to initial adjudication of his claim and explained how ratings and effective dates are determined, pursuant to Dingess/Hartman. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  VA medical records have been obtained and considered.  The Veteran was afforded VA examinations for his PTSD in March 2008, June 2010, and April 2014.  These examinations addressed the pertinent rating criteria, and there is no argument or indication that it was inadequate.  The Board has carefully reviewed the record and determines no additional development is necessary. 

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Analysis

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a). 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 10 percent disability rating is assigned for a psychiatric disorder (including PTSD) when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411. 

A 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  A GAF score of 61 to 70 is reflective of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Period prior to April 28, 2014 

VA medical center treatment reports note a diagnosis of adjustment disorder and nightmare disorder in March 2007.   

The Veteran was afforded a VA examination in March 2008.  The Veteran reported he was married with 1 child from a previous marriage.  He enjoyed being alone and away from people.  He had little social interaction.  The Veteran reported symptoms to include nightmares, anger, anxiety, depression and the inability to concentrate.  The examiner noted that the symptoms occur as often as three times a week and are treated with celexa.  The examiner noted that the Veteran's thought process and communication were within normal limits.  Speech was normal and memory was intact.  The Veteran experienced no delusions or hallucinations.  His appearance was positive.  The Veteran was determined to be competent and capable of handling his finances.  The examiner further stated that his employment functioning appeared not to be adversely affected.  A diagnosis of PTSD was provided with a GAF scale score of 70, indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

In a statement from a Vet Center dated June 2008, it was noted the Veteran's mental symptoms included anger, irritability, anxiety, depression, intrusive thoughts, emotional numbing, relationship difficulties, alienation from others, and hypervigilance.  In June and August 2008 VA records, the Veteran reported flashbacks, nightmares, hypervigilance, moodiness, irritability, depression, periods of hopelessness, and problems with his relationship with his wife.  He reported that he isolates, but denied hallucinations, or suicidal and homicidal ideations.  The GAF scores were 58 and 60, reflecting moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The examiner found the Veteran was alert and oriented, with good judgment and insight, normal speech and thought processes, and no suicidal or homicidal ideations.  In October 2008, the Veteran reported an improved relationship with his wife.  His symptoms remained the same as earlier in the year.  The GAF score was 60, reflecting moderate symptoms or moderate difficulty in social, occupational, or school functioning.

In a January 2009 VA record, the Veteran reported flashbacks, nightmares, depression, and that he was detached from his wife.  He denied suicidal and homicidal ideations and hallucinations. The examiner found the Veteran was well groomed with normal speech and thoughts and good insight and judgment.  The GAF score was 60, 60, reflecting moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Similar complaints and objective findings were made in July 2009.  The Veteran however, emphasized his isolating at home.  He had changed job positions into one that involves fewer people.  The GAF score was 65, indicative of mild symptoms but generally functioning pretty well, and has some meaningful interpersonal relationships.  In a November 2009 VA record, the Veteran's had similar complaints.  He had a new job that was going fairly well but was stressful.  He had also lost his mother since the last visit.  He reported less irritability.  The examiner made similar findings.  The GAF score was 65, indicative of mild symptoms but generally functioning pretty well, and has some meaningful interpersonal relationships.  

In a February 2010 VA record, the Veteran reported nightmares, flashbacks, sleep difficulty, depression, periods of hopelessness, and a detached relationship with his wife.  The examiner found the Veteran well-groomed, alert, oriented, with normal speech, normal thought process, good insight and judgment.  The Veteran denied suicidal and homicidal ideations and hallucinations.  The GAF score was 65, indicative of mild symptoms but generally functioning pretty well, and has some meaningful interpersonal relationships.  

The Veteran was afforded another VA examination in June 2010.  The Veteran reported symptoms and medications had essentially remained unchanged since the previous VA examination.  He described his symptoms as short tempered, occasional startle response, angriness for no reason, but being able to better cope through counseling and working in the garden.  He reported good family and work relationships.  He stated that he had not employment problems, except that he had to occasionally ask for quiet.  He noted a recent vacation with his wife, but that he liked to stay at the house.  He attended church.  The examiner noted the Veteran's appearance, hygiene, and behavior was appropriate.  The examiner noted the Veteran was oriented to person, place, time, and situation and there was no impairment of thought processes or communication.  He noted the Veteran's speech was relevant and logical with normal rate and volume.  The examiner noted there was no obsessive or ritualistic behavior, delusions, hallucinations, or suicidal ideation.  Also, there was no memory loss, though the Veteran reported sometimes losing concentration.  The Veteran reported depression and anxiety that were treated with medication.  The examiner confirmed the diagnosis for PTSD with normal social functioning and no loss of time from work, but with some stressors at work.  A GAF scale score of 65 was reported, indicative of mild symptoms but generally functioning pretty well, and has some meaningful interpersonal relationships.  

VA records from 2012 indicate the Veteran reported infrequent mood swings at work, but increased agitations at home.  Intermittent difficulty with concentration.  He denied any significant change in combat memories.  He denied suicidal and homicidal ideations.  He reported a euthymic mood.  Examination showed the Veteran was well-groomed with normal speech, congruent affect, linear thought process, intact memory and orientation, and good judgment and insight.  The Veteran denied hallucinations and delusions.  The GAF score was 65, indicative of mild symptoms but generally functioning pretty well, and has some meaningful interpersonal relationships.  

VA medical center treatment reports from 2013 show that the Veteran's symptoms continued to remain the same.  Treatment notes in January and February 2013 show the Veteran's current symptoms were anxious mood, hypervigilance, irritability, anger outburst, and easily startled by loud noises.  The Veteran participated in hobbies such as exercise, golfing, and building things in his shed in his backyard.  The Veteran denied suicidal ideations and it was noted he was no risk to self or others.  The examiner noted the Veteran was dressed casually, clean, and well groomed.  The examiner indicated that he was cooperative, friendly, and highly verbal with strong eye contact.  No hallucinations or delusions were observed or reported and the Veteran's memory and orientation appeared intact.  The examiner asserted that the Veteran continued to show progress in improving his communication with his wife.  The examiner also noted the Veteran has stable employment.  The assigned GAF score was 65, indicative of mild symptoms but generally functioning pretty well, and has some meaningful interpersonal relationships. 

The above evidence, including the Veteran's lay statements, reflects that his symptomatology and overall impairment has most nearly approximated the criteria for a 30 percent rating.  The evidence demonstrates that the Veteran's PTSD has been productive of symptomatology resulting in occasional occupational and social impairment manifested as hypervigilance, anxiety, depression, and the inability to concentrate.  The evidence demonstrates he is able to maintain social and familial relationships.  He also enjoyed golfing, building things, and exercising.  He maintained fairly stable employment and was generally able to get along with others.  

Furthermore, while an examiner's classification of the level of a psychiatric impairment, by words or by a global assessment of functioning (GAF) score, is to be considered, that classification is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126.  Here, the Veteran's GAF scores ranged from 58 to 70, which is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but that the individual is generally functioning pretty well and has some meaningful interpersonal relationships.  The Board finds the scores to be consistent with the Veteran's PTSD symptomatology and a 30 percent rating.  Evaluating this evidence in the light most favorable to the Veteran, the Board concludes that a 30 percent rating is warranted prior to April 28, 2014.

The evidence also shows that the Veteran did not have the symptomatology or overall impairment approximating the criteria for a 50 percent rating or higher prior to April 28, 2014.  Neither his lay statements, VA medical center reports, nor the VA examination reports indicate that he has difficulty in establishing and maintaining effective work and social relationships.  He reported social isolation, but he vacationed with his wife and reported no problems with employment, other than switching job positions and needing quiet at times.  Additionally, nothing indicated that he had reduced reliability and productivity at work.  Furthermore, his speech and thought processes were consistently normal.  He had good insight and judgment and no impairment in memory.  Nothing indicated panic attacks, difficulty understanding complex commands, or disturbances of motivation.

In fact, the VA examination reports contained almost totally normal findings in this regard, with the Veteran throughout this period on appeal being oriented in all spheres, with normal speech, thought processes, thought content, and judgment.  Thus, the overall level of impairment as well as the specific symptomatology more nearly approximated the criteria for a 30 percent rating.  The evidence thus reflects that the Veteran demonstrates an occasional decrease in work efficiency but does not have difficulty in establishing and maintaining effective relationships, and his overall level of impairment prior to April 28, 2014 more nearly approximates the criteria for a 30 percent rating.

Period beginning April 28, 2014

The Veteran was afforded a VA examination on April 28, 2014.  The examination shows that the Veteran has difficulty in establishing and maintaining effective work and social relationships, disturbances of motivation and mood, sleep impairment, depressed mood, irritable behavior and angry outburst, hypervigilance, and problems with concentration.  The examiner noted that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner stated the Veteran reported some worsening regarding his irritability but otherwise symptoms are unchanged.  The examiner noted he was fully alert and oriented, and his speech was of normal rate and volume.  The examiner indicated his mood appeared mildly depressed and his affect was full and congruent.  The Veteran denied having obsessive or ritualistic behavior, delusions, hallucinations, or suicidal ideation.  The examiner noted he is goal oriented and his judgment is fair.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 50 percent beginning April 28, 2014, for the Veteran's PTSD.  The evidence of record, including various VA examination reports, specifically the April 2014 VA examination, does not indicate a higher rating of 70 or 100 percent is warranted for this disability.  According to these reports, while the Veteran has reported heightened anxiety and depression, he has denied either homicidal and suicidal thoughts or plans.  He has also denied obsessional rituals which interfered with routine activities.  His speech was also not intermittently illogical, obscure, or irrelevant; at all times of record, he has been able to converse with VA examiners and others in a clear, logical, and coherent manner.  Though he has exhibited a depressed mood, he did not exhibit symptoms such as near-continuous panic or depression affecting his ability to function independently, appropriately and effectively, as all examiners of record has found him able to maintain his personal hygiene, finances, and household without assistance, despite his PTSD.  He also had not displayed impaired impulse control, such as unprovoked irritability with periods of violence, and he has not reported any legal difficulties related to his psychiatric disability.  VA examination reports indicate he had been fully alert and oriented at all times of record, and though he has reported social isolation, he has maintained familial relationships, as well as participated in church and other social activities.  Furthermore, he has retained employment and reported at the examination that his symptoms had not demonstrably changed, except for increasing irritation.  Overall, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 50 percent for the Veteran's PTSD.  

Extraschedular consideration

The Board has also considered whether a higher rating for PTSD was warranted on an extraschedular basis for both staged rating periods.  The potential application of 38 C.F.R. § 3.321(b)(1) (2013) has been considered.  However, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Ratings in excess of those assigned are provided for certain manifestations of the service-connected PTSD but the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's PTSD, as the criteria assess various psychiatric symptoms and occupational and social impairment.  There has also been no showing by the Veteran that the service-connected disability has resulted in marked interference with employment or necessitated hospitalization.  The Board thus concludes that the Veteran has not demonstrated such a degree of disability so as to render impractical the application of the regular rating schedule standards.  In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In summary, preponderance of the evidence reflects that the Veteran's PTSD more nearly approximates the criteria and impairment warranting a 30 percent rating, but no higher, for the period prior to April 28, 2014 and is against a rating in excess of 50 percent since April 28, 2014.  The benefit of the doubt doctrine is not application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an increased rating of 30 percent, but no higher, for PTSD is granted for the period prior to April 28, 2014, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 50 percent for PTSD after April 28, 2014 is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


